Citation Nr: 0906365	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-03 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease to include as secondary to post-traumatic stress 
disorder (PTSD).  

2.  1.  Entitlement to service connection for hypertension to 
include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from November 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In November 2005, the RO granted service connection for 
ventricular arrhythmias, including premature ventricular 
contractions as residuals of scarlet fever, and assigned a 
non-compensable evaluation effective from February 26, 1999.  
In January 2006, the Veteran submitted a notice of 
disagreement with the initial disability evaluation assigned.  
A statement of the case was issued in December 2006 and the 
rating was increased to 10 percent.  A substantive appeal was 
received in February 2007.  The Board notes that, on the 
February 2007 substantive appeal, the Veteran's 
representative argued that the Veteran was entitled to a 30 
percent disability evaluation for the ventricular 
arrhythmias.  By rating decision dated in June 2007, the RO 
granted an increased rating to 30 percent for the ventricular 
arrhythmias and assigned an effective date of February 26, 
1999.  The Board finds that the June 2007 RO decision was a 
complete grant of benefits sought on appeal with regard to 
the ventricular arrhythmias claim.  The Board finds the issue 
of entitlement to an increased initial rating for ventricular 
arrhythmias, including premature ventricular contractions as 
residuals of scarlet fever, is no longer in appellate status.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

The Veteran has claimed entitlement to service connection for 
hypertension and for ischemic heart disease which he claims 
are secondary to his service-connected PTSD.  

Associated with the claims file are medical opinions which 
pertain directly to the claims.  In August 2005, a private 
physician reported that he had reviewed medical information 
of the Veteran's and based on this evidence and a review of 
treatises, he opined that the Veteran's PTSD was a major risk 
factor in the development of ischemic heart disease and/or 
hypertension.  The physician supported his opinions by 
citations to two treatises.  Significantly, while the private 
physician cited to the treatise evidence, he did not link 
currently existing hypertension or ischemic heart disease to 
the PTSD other than in very general terms.  The physician did 
not cite to any medical evidence specific to the Veteran 
which supported his opinion.  This failure to link the 
treatise evidence to specific symptomatology recorded in the 
Veteran's medical records significantly reduces the probative 
value of the statement.  Medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The 
treatise evidence cited by the physician is general in nature 
and does not specifically relate to the facts and 
circumstances surrounding the veteran's particular case.  The 
Board finds the physician should be contacted and requested 
to provide an addendum to his opinion which includes specific 
references to symptomatology the Veteran experiences or other 
evidence to support the finding that the Veteran's PTSD 
caused his hypertension and/or ischemic heart disease.  

A VA examination was conducted in April 2006.  The examiner 
opined that it was less likely than not that the Veteran's 
currently existing ischemic heart disease was caused by the 
service-connected PTSD.  This opinion was reportedly based on 
an extensive search of the literature.  The examiner did not, 
however, address the treatise evidence included in the August 
2005 letter from the private physician.  The Board finds the 
examiner's failure to address the treatise evidence included 
in the August 2005 letter from the private physician 
significantly reduces its probative weight.  The VA examiner 
also did not provide an opinion as to whether the service-
connected PTSD was aggravating the hypertension and/or 
ischemic heart disease.  

Based on the conflicting findings the Board finds it would be 
beneficial to remand the issue on appeal for additional 
evidentiary development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the private physician, Dr. D. 
and request that he provide an addendum to 
his August 2005 letter which includes 
specific references to the Veteran's 
clinical evidence which support the 
finding that PTSD caused hypertension 
and/or ischemic heart disease.  Advise him 
that a complete rationale for any opinions 
advanced would be very helpful.  

2.  After the above has been completed to 
the extent possible, contact the examiner 
who conducted the April 2006 VA 
examination and request that he provide an 
addendum to the examination report which 
reconciles his findings with the findings 
included in the August 2005 letter from 
the private physician and any addendum 
produced as a result of paragraph number 1 
above.  The examiner should include 
specific references to clinical evidence 
included in the claims file to the extent 
possible in support of all conclusions.  
The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the PTSD aggravated 
currently existing hypertension and/or 
ischemic heart disease.  A complete 
rationale must be provided for all 
opinions.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should record this in the 
examination report.  

If the examiner who conducted the April 
2006 VA examination is not available, 
arrange for the Veteran to be examined by 
a suitably qualified health care 
professional to determine if the Veteran 
currently experiences hypertension and/or 
ischemic heart disease and, if so, whether 
each is at least as likely as not (50 
percent or greater likelihood) proximately 
due to or the result of his service-
connected PTSD.  The examiner must review 
pertinent evidence in the claims file and 
indicate that such a review had been 
conducted.  The examiner should reconcile 
his/her findings with the private 
physician's findings referenced above to 
the extent possible.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that the Veteran's 
PTSD aggravated any currently existing 
hypertension and/or ischemic heart disease 
and, if so, the extent thereof.  

3.  The claims should be readjudicated.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and be afforded the appropriate 
opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

